NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


WILL H. QUARTERMAN                         )
DOC #140252,                               )
           Appellant,                      )
                                           )
v.                                         )      Case No. 2D17-4406
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed September 12, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Nancy Moate Ley, Judge.


Will Harrison Quarterman, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, Tampa, for Appellee.


PER CURIAM.


             Affirmed.



KELLY, BLACK, and ATKINSON, JJ., Concur.